Name: Council Regulation (EEC, Euratom, ECSC) No 123/86 of 20 January 1986 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the 'laissez-passer' to be issued to members and servants of the institutions
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  rights and freedoms
 Date Published: nan

 Avis juridique important|31986R0123Council Regulation (EEC, Euratom, ECSC) No 123/86 of 20 January 1986 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the 'laissez-passer' to be issued to members and servants of the institutions Official Journal L 018 , 24/01/1986 P. 0001 - 0006 Finnish special edition: Chapter 1 Volume 2 P. 0059 Swedish special edition: Chapter 1 Volume 2 P. 0059 *****COUNCIL REGULATION (EEC, EURATOM, ECSC), No 123/86 of 20 January 1986 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the 'laissez-passer' to be issued to members and servants of the institutions THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities annexed to the Treaty establishing a Single Council and a Single Commission of the European Communities, Whereas, pursuant to Regulation (ECSC, EEC, Euratom) No 1826/69 (1), as last amended by Regulation (EEC, Euratom, ECSC) No 3288/80 (2), the 'laissez-passer' issued to members and servants of the institutions are drawn up in seven languages; Whereas, following the enlargement of the European Communities, the 'laissez-passer' should be drawn up in nine languages; whereas it is therefore appropriate to adapt the form of the 'laissez-passer' annexed to Regulation No 1826/69, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (ECSC, EEC, Euratom) No 1826/69, in the version laid down by Regulation (EEC, Euratom, ECSC) No 3288/80 is hereby replaced by the Annex to this Regulation. Article 2 However, 'laissez-passer' whose validity has not yet expired shall remain valid until the issue of 'laissez-passer' in the form laid down by this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1986. For the Council The President G. BRAKS (1) OJ No L 235, 18. 9. 1969, p. 1. (2) OJ No L 350, 23. 12. 1980, p. 17. BILAG - ANHANG - PARARTIMA - ANNEX - ANEXO - ANNEXE - ALLEGATO - BIJLAGE - ANEXO DE EUROPAEISKE FAELLESSKABER EUROPAEISCHE GEMEINSCHAFTEN EVROPAÃ KES KOINOTITES EUROPEAN COMMUNITIES COMUNIDADES EUROPEAS COMMUNAUTÃ S EUROPÃ ENNES COMUNITÃ EUROPEE EUROPESE GEMEENSCHAPPEN COMUNIDADES EUROPEIAS PASSÃ RSEDDEL AUSWEIS ADEIA DIELEFSEOS LAISSEZ-PASSER SALVOCONDUCTO LAISSEZ-PASSER LASCIAPASSARE LAISSEZ-PASSER LIVRE-TRÃ NSITO PassÃ ©rsedlen omfatter 22 sider Der Ausweis enthaelt 22 Seiten I Ã ¡deia dielÃ ©fseos perilamvÃ ¡nei 22 selÃ ­des The laissez-passer contains 22 pages El salvoconducto contiene 22 pÃ ¡ginas Le laissez-passer contient 22 pages Il lasciapassare Ã ¨ composto di 22 pagine Het laissez-passer bevat 22 bladzijden O livre-trÃ ¢nsito Ã © composto por 22 pÃ ¡ginas Denne passÃ ©rseddel er udstedt i medfoer af bestemmelserne i artikel 7, stk. 1, i protokollen vedroerende De europaeiske Faellesskabers privilegier og immuniteter, der er knyttet til traktaten om oprettelse af et faelles Raad og en faelles Kommission for De europaeiske Faellesskaber som bilag. Indehaveren af denne passÃ ©rseddel nyder de i denne protokol fastsatte privilegier og immuniteter. Dieser Ausweis ist ausgestellt aufgrund des Artikels 7 Absatz 1 des dem Vertrag zur Einsetzung eines gemeinsamen Rates und einer gemeinsamen Kommission der Europaeischen Gemeinschaften beigefuegten Protokolls ueber die Vorrechte und Befreiungen der Europaeischen Gemeinschaften. Der Inhaber dieses Ausweises geniesst die in diesem Protokoll vorgesehenen Vorrechte und Befreiungen. I paroÃ ½sa dielÃ ©fseos ekdÃ ­detai dynÃ ¡mei ton diatÃ ¡xeon toy Ã ¡rthroy 7 parÃ ¡grafos 1 toy protokÃ ³lloy perÃ ­ ton pronomÃ ­on kai asyliÃ ³n ton EvropaÃ ¯kÃ ³n KoinotÃ ­ton kai episynÃ ¡ptetai sti synthÃ ­ki perÃ ­ idrÃ ½seos eniaÃ ­oy SymvoylÃ ­oy kai eniaÃ ­as EpitropÃ ­s ton EvropaÃ ¯kÃ ³n KoinotÃ ­ton. O dikaioÃ ½chos tis paroÃ ½sis Ã ¡deias dielÃ ©fseos apolÃ ¡vei ton pronomÃ ­on kai asyliÃ ³n poy provlÃ ©pontai sto en lÃ ³go protÃ ³kollo. This laissez-passer is issued pursuant to Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities annexed to the Treaty establishing a Single Council and a Single Commission of the European Communities. The bearer of this laissez-passer shall enjoy the privileges and immunities provided for in that Protocol. El presente Salvoconducto se expide en virtud de las disposiciones del apartado 1 del artÃ ­culo 7 del Protocolo sobre los privilegios y las immunidades de las Comunidades Europeas anejo al Tratado por el que se constituye un Consejo Ã ºnico y una ComisiÃ ³n Ã ºnica de las Comunidades Europeas. El titular de este salvoconducto goza de los privilegios e inmunidades previstos en este Protocolo. Le prÃ ©sent laissez-passer est dÃ ©livrÃ © en vertu des dispositions de l'article 7 paragraphe 1 du protocole sur les privilÃ ¨ges et immunitÃ ©s des CommunautÃ ©s europÃ ©ennes annexÃ © au traitÃ © instituant un Conseil unique et une Commission unique des CommunautÃ ©s europÃ ©ennes. Le titulaire de ce laissez-passer jouit des privilÃ ¨ges et immunitÃ ©s prÃ ©vus Ã ce protocole. Il presente lasciapassare Ã ¨ rilasciato in virtÃ ¹ delle disposizioni dell'articolo 7, paragrafo 1, del protocollo sui privilegi e sulle immunitÃ delle ComunitÃ europee allegato al trattato che istituisce un Consiglio unico e una Commissione unica delle ComunitÃ europee. Il titolare del presente lasciapassare gode dei privilegi e delle immunitÃ previste da tale protocollo. Dit laissez-passer is afgegeven krachtens de bepalingen van artikel 7, lid 1, van het Protocol betreffende de voorrechten en immuniteiten van de Europese Gemeenschappen dat aan het Verdrag tot instelling van Ã ©Ã ©n Raad en Ã ©Ã ©n Commissie van de Europese Gemeenschappen is gehecht. De houder van dit laissez-passer geniet de privileges en immuniteiten, voorzien in dit Protocol. O presente livre-trÃ ¢nsito Ã © emitido nos termos do disposto no n 1 do artigo 7 do Protocolo relativo aos PrivilÃ ©gios e Imunidades das Comunidades Europeias anexo ao Tratado que institui un Conselho Ã ºnico e uma ComissÃ £o Ã ºnica das Comunidades Europeias. O titular deste livre-trÃ ¢nsito goza dos privilÃ ©gios e imunidades previstos nesse Protocolo. FORMANDEN/PRAESIDENTEN (1) anmoder alle myndigheder i De europaeiske Faellesskabers medlemsstater om at lade indehaveren af denne passÃ ©rseddel rejse uhindret og i paakommende tilfaelde at yde ham hjaelp og beskyttelse. DER PRAESIDENT (1) bittet alle Behoerden der Mitgliedstaaten der Europaeischen Gemeinschaften, den Inhaber dieses Ausweises ungehindert reisen zu lassen und ihm erforderlichenfalls in jeder Weise Schutz und Hilfe zu gewaehren. O PROEDROS (1) parakaleÃ ­ Ã ³les tis archÃ ©s ton kratÃ ³n melÃ ³n ton EvropaÃ ¯kÃ ³n KoinotÃ ­ton na epitrÃ ©poyn tin elÃ ©ftheri kykloforÃ ­a toy dikaioÃ ½choy tis paroÃ ½sis Ã ¡deias dielÃ ©fseos kai na toy parÃ ©choyn, an chreiastheÃ ­, voÃ ­theia kai prostasÃ ­a. THE PRESIDENT (1) requests all authorities of Member States of the European Communities to allow the bearer to pass freely and to afford the bearer such assistance and protection as may be necessary. EL PRESIDENTE (1) ruega a todas las autoridades de los Estados miembros de las Comunidades Europeas dejar circular libremente el titular del presente salvoconducto y de prestarle ayuda y protecciÃ ³n en caso de necesidad. LE PRÃ SIDENT (1) prie toutes les autoritÃ ©s des Ã tats membres des CommunautÃ ©s europÃ ©ennes de laisser circuler librement le titulaire du prÃ ©sent laissez-passer et de lui porter aide et protection en cas de besoin IL PRESIDENTE (1) prega tutte le autoritÃ degli stati membri delle ComunitÃ europee di lasciar liberamente circolare il titolare del presente lasciapassare e di prestargli, ove occorra, aiuto e protezione. DE VOORZITTER (1) verzoekt alle Overheden van de Lid-Staten van de Europese Gemeenschappen de houder van dit laissez-passer vrije doorgang te verlenen en hem zo nodig alle hulp en bijstand te verschaffen. O PRESIDENTE (1) pede a todas as autoridades dos Estados-membros das Comunidades Europeias que deixem circular livremente o titular do presente livre-trÃ ¢nsito e que lhe prestem auxÃ ­lio e protecÃ §Ã £o, em caso de necessidade. Navn og fornavn / Name und Vorname / OnomatepÃ ³nymo / Name and forenames / Apellidos y nombre / Nom et prÃ ©noms / Cognome e nome / Naam en voornamen / Apelido e nome prÃ ³prio: Foedt den / Geboren am / ImerominÃ ­a gennÃ ­seos / Date of birth / Fecha de nacimiento / NÃ © le / Nato il / Geboren op / Nascido em: i / in / eis / in / en / Ã / a / 'te / em: Nationalitet / Staatsangehoerigkeit / YpikoÃ ³tita / Nationality / Nacionalidad / NationalitÃ © / NazionalitÃ / Nationaliteit / Nacionalidade: Stilling / Funktion / EpÃ ¡ngelma / Position held / FunciÃ ³n / Fonction / Funzione / Functie / FunÃ §Ã £o: Adresse / Adresse / DiÃ ©fthynsi / Address / DirecciÃ ³n / Adresse / Indirizzo / Adres / Morada: SIGNALEMENT / PERSONENBESCHREIBUNG / PERIGRAFI KATOCHOY / DESCRIPTION / DATOS PERSONALES / SIGNALEMENT / CONNOTATI / SIGNALEMENT / DADOS PESSOAIS OEjne / Augen / OfthalmoÃ ­ / Eyes / Ojos / Yeux / Occhi / Ogen / Olhos: Haar / Haare / KÃ ³mi / Hair / Pelo / Cheveux / Capelli / Haren / Cabelos: Hoejde / Groesse / AnÃ ¡stima / Height / Talla / Taille / Statura / Lengte / Altura: Saerlige kendetegn / Besondere Kennzeichen / IdiaÃ ­tera charaktiristikÃ ¡ / Special peculiarities / Signos particulares / Signes particuliers / Segni particolari / Bijzondere kentekenen / Sinais particulares: 1.2.3 // // // // Indehaverens underskrift // // Fotografi // Unterschrift des Inhabers // // Lichtbild // YpografÃ ­ katÃ ³choy // // FotografÃ ­a // Usual signature of bearer // // Photograph // Firma del titular // // FotografÃ ­a // Signature du titulaire // // Photographie // Firma del titolare // // Fotografia // Handtekening van de houder // // Foto // Assinatura do titular // // Fotografia // // // Denne passÃ ©rseddel er gyldig i de omraader, der er omhandlet i artikel 227, stk. 1 og 4, i traktaten om oprettelse af Det europaeiske oekonomiske Faellesskab, samt i de omraader i tredjelande, med hvilke Kommissionen har indgaaet aftaler efter artikel 7, stk. 1, ander afsnit, i protokollen vedroerende De europaeiske Faellesskabers privilegier og immuniteter. Dieser Ausweis gilt fuer die Hoheitsgebiete, die in Artikel 227 Absaetze 1 und 4 des Vertrages zur Gruendung der Europaeischen Wirtschaftsgemeinschaft genannt sind, sowie fuer das Hoheitsgebiet der dritten Staaten, mit denen die Kommission gemaess Artikel 7 Absatz 1 Unterabsatz 2 des Protokolls ueber die Vorrechte und Befreiungen der Europaeischen Gemeinschaften Abkommen geschlossen hat. I paroÃ ½sa Ã ¡deia dielÃ ©fseos ischÃ ½ei gia ta edÃ ¡fi poy provlÃ ©pontai stis paragrÃ ¡foys 1 kai 4 toy Ã ¡rthroy 227 tis synthÃ ­kis perÃ ­ idrÃ ½seos tis EvropaÃ ¯kÃ ­s OikonomikÃ ­s KoinÃ ³titos, kathÃ ³s kai gia ta edÃ ¡fi ton trÃ ­ton chorÃ ³n, me tis opoÃ ­es i EpitropÃ ­ synÃ ¡ptei sÃ ½mfona me to Ã ¡rthro 7 parÃ ¡grafos 1 dÃ ©ftero edÃ ¡fio toy protÃ ³kolloy perÃ ­ ton pronomÃ ­on kai asyliÃ ³n ton EvropaÃ ¯kÃ ³n KkoinotÃ ­ton This laissez-passer is valid for the territories referred to in Article 227 (1) and (4) of the Treaty establishing the European Economic Community and for the territory of the third countries with which the Commission has concluded agreements within the meaning of the second subparagraph of Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities. Este salvoconducto es vÃ ¡lido para los territorios mencionados en los apartados 1 y 4 del artÃ ­culo 227 del Tratado constitutivo de la Comunidad EconÃ ³mica Europea asÃ ­ como para el territorio de los Estados terceros con los que la Comunidad haya celebrado acuerdos tal como se define en el pÃ ¡rrafo segundo del apartado 1 del artÃ ­culo 7 del Protocolo sobre los privilegios y las immunidades de las Comunidades Europeas. Ce laissez-passer est valable pour les territoires visÃ ©s aux paragraphes 1 et 4 de l'article 227 du traitÃ © instituant la CommunautÃ © Ã ©conomique europÃ ©enne ainsi que pour le territoire des Ã tats tiers avec lesquels la Commission aura conclu des accords au sens de l'article 7 paragraphe 1 deuxiÃ ¨me alinÃ ©a du protocole sur les privilÃ ¨ges et immunitÃ ©s des CommunautÃ ©s europÃ ©ennes. Il presente lasciapassare Ã ¨ valido per i territori di cui all'articolo 227, paragrafi 1 e 4, del trattato che istituisce la ComunitÃ economica europea, nonchÃ © per il territorio degli stati terzi con i quali la Commissione avrÃ concluso accordi ai sensi dell'articolo 7, paragrafo 1, secondo comma, del protocollo sui privilegi e sulle immunitÃ delle ComunitÃ europee. Dit laissez-passer is geldig voor de grondgebieden bedoeld in artikel 227, leden 1 en 4, van het Verdrag tot oprichting van de Europese Economische Gemeenschap alsmede voor het grondgebied van derde Staten waarmede de Commissie akkoorden zal hebben gesloten in de zin van artikel 7, lid 1, tweede alinea, van het Protocol betreffende de voorrechten en immuniteiten van de Europese Gemeenschappen. Este livre-trÃ ¢nsito Ã © vÃ ¡lido nos territÃ ³rios referidos nos nos 1 e 4 do artigo 227o do Tratado que institui a Comunidade EconÃ ³mica Europeia, bem como nos territÃ ³rios de Estados terceiros com que a ComissÃ £o tenha celebrado acordos na acepÃ §Ã £o do n 1, segundo parÃ ¡grafo, do artigo 7 do Protocolo relativo aos PrivilÃ ©gios e Imunidades das Comunidades Europeias. Denne passÃ ©rseddels gyldighed udloeber den / Dieser Ausweis wird ungueltig am / I paroÃ ½sa Ã ¡deia dielÃ ©fseos lÃ ­gei tin / This laissez- passer expires en / Este salvoconducto expira el / Il expire le / Scade il / De geldigheid van dit laissez-passer eindigt op / Este livre-trÃ ¢nsito Ã © vÃ ¡lido atÃ ©: , den/le/il 1.2.3 // // FORMANDEN/PRAESIDENTEN // (1) // // DER PRAESIDENT // (1) // // O PROEDROS // (1) // // THE PRESIDENT // (1) // // EL PRESIDENTE // (1) // // LE PRÃ SIDENT // (1) // // IL PRESIDENTE // (1) // // DE VOORZITTER // (1) // // O PRESIDENTE // (1) Denne passÃ ©rseddels gyldighed forlaenges Die Gueltigkeit dieses Ausweises wird verlaengert I ischÃ ½s tis paroÃ ½sis adeÃ ­as dielÃ ©fseos parateÃ ­netai The validity of this laissez-passer is extended La validez del presente salvoconducto se prorroga La validitÃ © du prÃ ©sent laissez-passer est prorogÃ ©e La validitÃ del presente lasciapassare Ã ¨ prorogata De geldigheidsduur van dit laissez-passer wordt verlengd A validade deste livre-trÃ ¢nsito Ã © prorrogada fra / vom / apÃ ³ tin / from / del / du / dal / van / de til / bis / mÃ ©chri tis / to / hasta / au / al / tot / atÃ © , den / le / il 1.2.3 // // FORMANDEN/PRAESIDENTEN // (1) // // DER PRAESIDENT // (1) // // O PROEDROS // (1) // // THE PRESIDENT // (1) // // EL PRESIDENTE // (1) // // LE PRÃ SIDENT // (1) // // IL PRESIDENTE // (1) // // DE VOORZITTER // (1) // // O PRESIDENTE // (1) Denne passÃ ©rseddels gyldighed forlaenges Die Gueltigkeit dieses Ausweises wird verlaengert I ischÃ ½s tis paroÃ ½sis adeÃ ­as dielÃ ©fseos parateÃ ­netai The validity of this laissez-passer is extended La validez del presente salvoconducto se prorroga La validitÃ © du prÃ ©sent laissez-passer est prorogÃ ©e La validitÃ del presente lasciapassare Ã ¨ prorogata De geldigheidsduur van dit laissez-passer wordt verlengd A validade deste livre-trÃ ¢nsito Ã © prorrogada fra / vom / apÃ ³ tin / from / del / du / dal / van / de til / bis / mÃ ©chri tis / to / hasta / au / al / tot / atÃ © , den / le / il 1.2.3 // // FORMANDEN/PRAESIDENTEN // (1) // // DER PRAESIDENT // (1) // // O PROEDROS // (1) // // THE PRESIDENT // (1) // // EL PRESIDENTE // (1) // // LE PRÃ SIDENT // (1) // // IL PRESIDENTE // (1) // // DE VOORZITTER // (1) // // O PRESIDENTE // (1) Denne passÃ ©rseddels gyldighed forlaenges Die Gueltigkeit dieses Ausweises wird verlaengert I ischÃ ½s tis paroÃ ½sis adeÃ ­as dielÃ ©fseos parateÃ ­netai The validity of this laissez-passer is extended La validez del presente salvoconducto se prorroga La validitÃ © du prÃ ©sent laissez-passer est prorogÃ ©e La validitÃ del presente lasciapassare Ã ¨ prorogata De geldigheidsduur van dit laissez-passer wordt verlengd A validade deste livre-trÃ ¢nsito Ã © prorrogada fra / vom / apÃ ³ tin / from / del / du / dal / van / de til / bis / mÃ ©chri tis / to / hasta / au / al / tot / atÃ © , den / le / il 1.2.3 // // FORMANDEN/PRAESIDENTEN // (1) // // DER PRAESIDENT // (1) // // O PROEDROS // (1) // // THE PRESIDENT // (1) // // EL PRESIDENTE // (1) // // LE PRÃ SIDENT // (1) // // IL PRESIDENTE // (1) // // DE VOORZITTER // (1) // // O PRESIDENTE // (1) Siderne 7 til og med 18 er blanke Seiten 7 bis einschliesslich 18: leer SelÃ ­des 7 Ã ©os kai 18 lefkÃ ©s Pages 7 to 18 inclusive blank PÃ ¡ginas 7 a 18 inclusive en blanco Pages 7 Ã 18 inclues en blanc Pagine da 7 a 18 compresa in bianco Bladzijden 7 tot en met 18 blanco PÃ ¡ginas 7 a 18 inclusive em branco (1) Angivelse af den paagaeldende institution. Angabe der betreffenden Institution. OnomasÃ ­a toy orgÃ ¡noy. Name of institution concerned. IndicaciÃ ³n de la instituciÃ ³n de que se trate. Indication de l'institution concernÃ ©e. Indicazione dell'istituzione di cui si tratta. Aanduiding van de betrokken Instelling. IndicaÃ §Ã £o da instituiÃ §Ã £o em causa. (1) Angivelse af den paagaeldende institution. Angabe der betreffenden Institution. OnomasÃ ­a toy orgÃ ¡noy. Name of institution concerned. IndicaciÃ ³n de la instituciÃ ³n de que se trate. Indication de l'institution concernÃ ©e. Indicazione dell'istituzione di cui si tratta. Aanduiding van de betrokken Instelling. IndicaÃ §Ã £o da instituiÃ §Ã £o em causa. (1) Angivelse af den paagaeldende institution. Angabe der betreffenden Institution. OnomasÃ ­a toy orgÃ ¡noy. Name of institution concerned. IndicaciÃ ³n de la instituciÃ ³n de que se trate. Indication de l'institution concernÃ ©e. Indicazione dell'istituzione di cui si tratta. Aanduiding van de betrokken Instelling. IndicaÃ §Ã £o da instituiÃ §Ã £o em causa.******** *** ******* NAME OF INSTITUTION CONCERNED . INDICACION DE LA INSTITUCION DE QUE SE TRATE . INDICATION DE L'INSTITUTION CONCERNEE . INDICAZIONE DELL'ISTITUZIONE DI CUI SI TRATTA . AANDUIDING VAN DE BETROKKEN INSTELLING . INDICACAO DA INSTITUICAO EM CAUSA . ( 1 ) ANGIVELSE AF DEN PAAGAELDENDE INSTITUTION . ANGABE DER BETREFFENDEN INSTITUTION . ******** *** ******* NAME OF INSTITUTION CONCERNED . INDICACION DE LA INSTITUCION DE QUE SE TRATE . INDICATION DE L'INSTITUTION CONCERNEE . INDICAZIONE DELL'ISTITUZIONE DI CUI SI TRATTA . AANDUIDING VAN DE BETROKKEN INSTELLING . INDICACAO DA INSTITUICAO EM CAUSA .